United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
B.H., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Fort Worth, TX, Employer
__________________________________________
Appearances:
Appellant, pro se
Office of Solicitor, for the Director

)
)
)
)
)
)
)
)

Docket No. 15-0878
Issued: September 28, 2016

Case Submitted on the Record

ORDER REMANDING CASE
Before:
PATRICIA H. FITZGERALD, Deputy Chief Judge
COLLEEN DUFFY KIKO, Judge
ALEC J. KOROMILAS, Alternate Judge

On March 13, 2015 appellant filed a timely appeal from October 21, 2014 and
November 21, 2014 merit decisions of the Office of Workers’ Compensation Programs (OWCP).
The appeal was docketed as No. 15-0878.
The Board has reviewed the record and finds that the case is not in posture for decision
and must be remanded to OWCP. The record indicates that by decision dated October 21, 2014,
OWCP found appellant forfeited compensation as he had pled guilty to making false statements
to obtain compensation benefits under 18 U.S.C. § 1920. It referred to appellant filing CA-7
forms in six different OWCP claim numbers. In a separate decision dated October 21, 2014,
OWCP found appellant was not entitled to compensation after March 24, 2014, due to his guilty
plea. On October 21, 2014 it issued a preliminary determination that an overpayment of
$47,841.70 was created. OWCP referred to five different OWCP claims for which appellant had
received compensation in determining the amount of the overpayment. The basis for the
overpayment of compensation was a finding that appellant had pled guilty to violating 18 U.S.C.
§ 1920 and that the plea had been accepted on March 21, 2014. By decision dated November 21,
2014, OWCP finalized a finding that an overpayment of $47,841.70 was created, and appellant
was at fault in creating the overpayment.

While the current OWCP file is a master file with some subsidiary files, not all of the
different claim files identified by OWCP had been properly combined under a master file. The
record before the Board is incomplete and would not permit an informed adjudication of the case
by the Board. It is necessary to review all of the identified claims in order to properly adjudicate
the forfeiture and overpayment issues. The Board also notes that while OWCP found the court
had accepted the guilty plea, the March 21, 2014 document in the record is a recommendation to
accept the plea. On appeal, appellant has indicated that additional action has occurred with
respect to legal proceedings.
The case will be remanded to OWCP. On return of the case record, OWCP should
administratively combine all of the claims identified in the forfeiture and overpayment decisions.
It should consider all of the relevant current evidence, and issue appropriate decisions that
protect appellant’s appeal rights with respect to forfeiture, termination of compensation,
overpayment, and finding of fault.
IT IS HEREBY ORDERED THAT the decisions of the Office of Workers’
Compensation Programs dated November 21 and October 21, 2014 are set aside and the case
remanded to OWCP for further action consistent with this order of the Board.
Issued: September 28, 2016
Washington, DC

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

2

